The trial court should have sustained the plea of privilege, and should have transferred the cause to Freestone county, where appellant resided, for trial. Why that court did not pursue that course does not appear from the record. It is assumed, mainly because of the absence of anything in the record showing the existence of a better reason, that it was because the court was of the opinion it appeared that appellant had contracted in writing to guarantee the payment of the notes sued upon according to their tenor and legal effect. Had it so appeared, it would not have been error to overrule the plea, for the notes were payable in Navarro county. McCauley v. Cross, 111 S.W. 790. But we think it not only did not appear that appellant guaranteed the payment of the notes according to their terms, but that it affirmatively appeared to the contrary. One of the notes sued on was dated January 3, 1913. It was for $100, payable October 15, 1913. The other note was dated June 6, 1913. It was for $179, and 10 per cent. interest after its maturity. The undertaking of appellant was evidenced by three letters written by him to one Cox, appellee's cashier. The first of these was dated January 4, 1912. In it appellant agreed to "become surety for and guarantee the payment" of indebtedness to the amount of $200 incurred by Walthall to appellee during the year 1912. The second of the three letters was dated January 1, 1913. In it appellant, after acknowledging the receipt from Cox of a letter advising him that Walthall was indebted to appellee in the sum of $150, said:
"It will be all right to extend to him [Walthall] the same accommodation the ensuing year up to the amount of $200, and I will guarantee the payment of his account up to that amount."
The other one of the three letters was dated May 10,1913, and was as follows:
"This is to inform you that I hereby guarantee the payment of a note executed by Mr. Roy Walthall of this date, not to exceed the sum of $175, with interest from this date at the rate of ten per cent., payable to the First State Bank or order of Richland, Texas."
In neither of the first two of the letters did appellant say anything about a note, and the note mentioned in the other one of the letters was not one of the notes appellee sued upon.
A contention made by appellee is that appellant was in the attitude of having waived the plea, because it appeared that the cause was continued at the term of the court to which it was brought (to wit, the April term, 1914), and did not appear that during that term appellant called the attention of the court to the plea and then sought a trial thereof. The contention must be overruled; for it appears from a bill of exceptions approved by the court:
"That, while this cause was continued for several terms, the defendant Poindexter did not waive his plea of privilege, but that this cause was continued at each term of the court by agreement, without prejudice to his plea of privilege."
So far as it is in appellee's favor against Walthall, the judgment of the lower court will not be disturbed. But, so far as it is in appellee's favor against appellant, it will be reversed, and the cause will be remanded to the county court of Navarro county, with instructions to transfer it to the proper court in Freestone county as provided by the statutes (articles 1832, 1833, Vernon's Statutes).
                    On Appellee's Motion for Rehearing.
In disposing of the appeal this court did not determine, as appellee seems to think it did, that appellant was not liable to it for the debt evidenced by the note for $179. What this court did determine, and all it determined, was that it did not appear from the record that appellant had contracted in writing to pay in Navarro county Walthall's indebtedness to appellee if Walthall himself did not pay same; and hence that it did not appear that appellee was entitled to maintain its suit against appellant in that county, notwithstanding appellant resided in Freestone county. Further consideration of the record in connection with the motion has not convinced us that the conclusion reached was erroneous, but, on the contrary, has rather strengthened confidence felt in its correctness.
The motion is overruled. *Page 811